EXAMINER’S AMENDMENT
Election/Restrictions
Instantly Amended Independent Claim 1 is now allowable over the prior art of record. The restriction requirement among Species I-IV, as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Specifically, the restriction requirement of 06/28/2021 is now hereby withdrawn, and Claims 17 & 19-20, directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Specification
Regarding applicant’s new title filed 12/16/2021 of “ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING WALL STRUCTURE SURROUNGIND OPENING REGION” is not entered because the title misspells “surrounding” as “surroungind”.
However, the examiner has accordingly corrected this informality in their amendment detailed below.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 12/16/2021.

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The previous rejections under § 112(a) are withdrawn in view of applicant’s claim amendments filed 12/16/2021.

Claim Rejections - 35 USC § 102 – Anticipation
The previous rejections under § 102 are withdrawn in view of applicant’s claim amendments filed 12/16/2021.




Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence (see attached appendix) with James Merrick on 02/18/2022.
The application has been amended as follows: 
Regarding the Specification:
Amend the Title to recite the following:
ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING WALL STRUCTURE SURROUNDING OPENING REGION

Amend Claim 1 to recite the following:
1. An organic light emitting display device, comprising:
a display panel including:
a substrate having an opening region, a peripheral region surrounding the opening region, and a display region surrounding the peripheral region, wherein a first groove is defined in the peripheral region and an opening is defined in the opening region;
a light emitting structure in the display region on a top surface of the substrate; and
a first wall structure within the first groove of the substrate; and

wherein the first groove is formed in the substrate, and the substrate includes at least three layers, and
wherein side surfaces of two of the at least three layers of the substrate are aligned with each other in a direction perpendicular to the top surface of the substrate, and the side surfaces are located within the peripheral region adjacent to the opening.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1, 4, & 6, including a display panel comprising, inter alia: 
a substrate having an opening region, a peripheral region surrounding the opening region, and a display region surrounding the peripheral region, wherein a first groove is defined in the peripheral region and an opening is defined in the opening region;
a light emitting structure in the display region on the substrate; and
a first wall structure within the first groove of the substrate; and
an optical module overlapping the opening;
wherein: 
the first groove is formed in the substrate; or
or
the first opening and the second opening collectively define the first groove of the substrate;
in combination with the other structural limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892